DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 19 are objected to because of the following informalities:  
In claim 10, the phrase “the plurality seal sections” should read “the plurality of seal sections”.  
In claim 19, the phrase “the plurality seal sections” should read “the plurality of seal sections”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the claim recites “wherein the seal assembly includes first, second, third, fourth, fifth and sixth seal sections”. It is unclear whether the first-sixth seal sections are sections of the plurality of seal sections previously introduced, or introducing new, separate seal sections. Therefore, 
	Regarding claim 12, the claim recites “wherein the seal assembly includes first, second, third, fourth, fifth and sixth seal sections”. It is unclear whether the first-sixth seal sections are sections of the plurality of seal sections previously introduced, or introducing new, separate seal sections. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the first-sixth seal sections as sections of the plurality of seal sections previously introduced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Main (US 2018/0021063 A1).
	Regarding claim 1, Main discloses (abstract; paras. [0057]-[0080]; figs. 1-13) an access assembly comprising: 
	an instrument valve housing (seal housing 19, fig. 4) including upper (ledge within seal housing, para. [0063]), lower (recess defined in inner wall of seal housing, para. [0060]), and inner housing 
	a valve assembly (at least valve 33, armour layer 69 and instrument seal member 51, paras. [0063]-[0066]; fig. 4) disposed within the cavity of the instrument valve housing (seated within seal housing, paras. [0063]-[0066]; figs. 1-4), the valve assembly including: 
		a guard assembly (armour layer 69, para. [0069]; fig. 4); and 
		a seal assembly (seal member 51, para. [0066]) disposed distal of the guard assembly (para. [0069]; fig. 4), the seal assembly including a support member (ring 53, para. [0066]) and a plurality of seal sections connected to the support member (at least two petals 55, fig. 4), the support member including a ring portion (ring 53, fig. 4) and a seal portion disposed within the ring portion (ring 53 formed in seal member 51 to function as seal core for introducing devices, therefore one of ordinary skill would’ve understood a seal portion to be disposed within seal member 51 and therefore ring 53, para. [0080] and fig. 13), wherein the support member and the plurality of seal sections are integrally formed (ring 53 and petals 55 integrally connected, para. [0066]).
	Regarding claim 2, Main discloses the device of claim 1. Main further discloses wherein the seal assembly includes first, second, third, fourth, fifth, and sixth seal sections (seal member 51 includes six petals 55, para. [0066]; fig. 4).
	Regarding claim 5, Main discloses the device of claim 1. Main further discloses wherein an inner edge of each seal section of the plurality of seal sections is tapered (individual sealing members may be tapered at straight edges, which one of ordinary skill would’ve understood to include an inner edge, para. [0025]).
	Regarding claim 6, Main discloses the device of claim 1. Main further discloses wherein each seal section of the plurality of seal sections is connected to the ring portion by a living hinge (para. [0068]).
	Regarding claim 7, Main discloses the device of claim 1. Main further discloses wherein each seal section of the plurality of seal sections overlaps two adjacent seal sections of the plurality of seal sections in a clockwise direction (petals 55 stacked and folded over each other as depicted in figs. 10a-10e, which one of ordinary skill would’ve understood to stack over multiple sections and include overlapping in a clockwise direction based on orientation of the device, since figs. 10a-10e depict seal member 51 folding into a circular shape and each petal 55 angled in a clockwise direction, para. [0078]).
	Regarding claim 8, Main discloses the device of claim 7. Main further discloses wherein each seal section of the plurality of seal sections overlaps two adjacent seal sections of the plurality of seal sections in a counter-clockwise direction (petals 55 stacked and folded over each other as depicted in figs. 10a-10e, which one of ordinary skill would’ve understood to stack over multiple sections and include overlapping in a counter-clockwise direction based on orientation of the device, since figs. 10a-10e depict seal member 51 folding into a circular shape and each petal 55 stacked in a counter-clockwise direction, para. [0078]).
	Regarding claim 9, Main discloses the device of claim 1. Main further discloses further including a retainer assembly including an upper retainer member (upper clamp 97, para. [0074]), a lower retainer member (lower clamp 43, para. [0065]), and a plurality of pins extending from one of the upper or lower retainer members (pegs 47 extending from lower clamp 43, para. [0065]; fig. 4).
	Regarding claim 10, Main discloses the device of claim 9. Main further discloses wherein each pin of the plurality of pins is received through an opening in three seal sections of the plurality seal sections and through an opening in the ring portion of the support member (pegs 47 extend through holes 57 of ring 53 and holes 65 of petals 55, paras. [0067] and [0078]; figs. 10a-10e).


	Regarding claim 11, Main discloses (abstract; paras. [0057]-[0080]; figs. 1-13) a valve assembly comprising: 
	a guard assembly (armour layer 69, para. [0069]; fig. 4); and 
	a seal assembly (seal member 51, para. [0066]) disposed distal of the guard assembly (para. [0069]; fig. 4), the seal assembly including a support member (ring 53, para. [0066]) and a plurality of seal sections connected to the support member (at least two petals 55, fig. 4), the support member including a ring portion (ring 53, fig. 4) and a seal portion disposed within the ring portion (ring 53 formed in seal member 51 to function as seal core for introducing devices, therefore one of ordinary skill would’ve understood a seal portion to be disposed within seal member 51 and therefore ring 53, para. [0080] and fig. 13), wherein the support member and the plurality of seal sections are integrally formed (ring 53 and petals 55 integrally connected, para. [0066]).
	Regarding claim 12, Main discloses the device of claim 11. Main further discloses wherein the seal assembly includes first, second, third, fourth, fifth, and sixth seal sections (seal member 51 includes six petals 55, para. [0066]; fig. 4).
	Regarding claim 15, Main discloses the device of claim 11. Main further discloses wherein an inner edge of each seal section of the plurality of seal sections is tapered (individual sealing members may be tapered at straight edges, which one of ordinary skill would’ve understood to include an inner edge, para. [0025]).
	Regarding claim 16, Main discloses the device of claim 11. Main further discloses wherein each seal section of the plurality of seal sections is connected to the ring portion by a living hinge (para. [0068]).
	Regarding claim 17, Main discloses the device of claim 11. Main further discloses wherein each seal section of the plurality of seal sections overlaps two adjacent seal sections of the plurality of seal sections in a clockwise direction (petals 55 stacked and folded over each other as depicted in figs. 10a-
	Regarding claim 18, Main discloses the device of claim 11. Main further discloses further including a retainer assembly including an upper retainer member (upper clamp 97, para. [0074]), a lower retainer member (lower clamp 43, para. [0065]), and a plurality of pins extending from one of the upper and lower retainer members (pegs 47 extending from lower clamp 43, para. [0065]; fig. 4).
	Regarding claim 19, Main discloses the device of claim 18. Main further discloses wherein each pin of the plurality of pins is received through an opening in three seal sections of the plurality seal sections and through an opening in the ring portion of the support member (pegs 47 extend through holes 57 of ring 53 and holes 65 of petals 55, paras. [0067] and [0078]; figs. 10a-10e).


	Regarding claim 20, Main discloses (abstract; paras. [0057]-[0080]; figs. 1-13) a seal assembly comprising: 
	a support member (ring 53, para. [0066]) including a ring portion (ring 53, fig. 4) and a seal portion disposed within the ring portion (ring 53 formed in seal member 51 to function as seal core for introducing devices, therefore one of ordinary skill would’ve understood a seal portion to be disposed within seal member 51 and therefore ring 53, para. [0080] and fig. 13); and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Main in view of Okoniewski (US 8128599 B1).
	Regarding claim 3, Main discloses the device of claim 1. 
	However, Main fails to disclose wherein the ring portion is hexagonal.
	Okoniewski teaches (col. 6 lines 40-63; figs. 4-12), in the same field of endeavor, a seal assembly including a cover (206, figs. 4-12) for a surgical instrument comprising a plurality of intersecting entry surfaces (214, figs. 10-12), where the entry surfaces may be disposed in various angular relationships including hexagonal (cover may include six entry surfaces such that it is hexagonal, col. 6 lines 40-63; fig. 10), for the purpose of directing the instrument through the distal opening of the cover, to provide various angular relationships creating differing guidance pathways for the instrument (col. 6 lines 40-63).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s device with the hexagonal entry surface, such that the ring portion is hexagonal, as taught in Okoniewski, in order to direct the instrument through the distal opening of the cover, to provide various angular relationships creating differing guidance pathways for the instrument.
	Regarding claim 4, Main (as modified) teaches the device of claim 3. Main further discloses wherein each seal section of the plurality of seal sections includes a substantially wing shape (figs. 10a-10e depicts petals 55 including a wing shape).
	Regarding claim 13, Main teaches the device of claim 11.
	However, Main fails to disclose wherein the ring portion is hexagonal.
	Okoniewski teaches (col. 6 lines 40-63; figs. 4-12), in the same field of endeavor, a seal assembly including a cover (206, figs. 4-12) for a surgical instrument comprising a plurality of intersecting entry surfaces (214, figs. 10-12), where the entry surfaces may be disposed in various angular relationships 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s device with the hexagonal entry surface, such that the ring portion is hexagonal, as taught in Okoniewski, in order to direct the instrument through the distal opening of the cover, to provide various angular relationships creating differing guidance pathways for the instrument.
	Regarding claim 14, Main (as modified) teaches the device of claim 13. Main further discloses wherein each seal section of the plurality of seal sections includes a substantially wing shape (figs. 10a-10e depicts petals 55 including a wing shape).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0185453 A1 to Michael, disclosing a seal assembly with overlapping portions.
US 2009/0005740 A1 to Smith, disclosing a seal assembly with overlapping portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771